MEMORANDUM OPINION
BUSSEY, Judge:
Leonard Ray Washington, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, with the offense of Burglary in the First Degree; his punishment was set at ten years imprisonment, and from said judgment and sentence a timely appeal has been perfected to this Court.
*625Briefly stated, the evidence at the trial adduced that at approximately 4:30 a. m. on April 12, 1968, the defendant broke into the residence of Mr. and Mrs. Figures in Oklahoma City. They testified that they were awakened by noises at the front door. They discovered the defendant standing in the front room and called the police. Officer Jones arrived at the residence and arrested the defendant in the front yard. The defendant did not testify, nor was any evidence offered in his behalf.
The defendant alleges several propositions of error, none of which possess sufficient merit to be discussed in this opinion. This Court has consistently held that it is the exclusive province of the jury to weigh the evidence and determine the facts, and where the verdict is based on probable testimony, the reviewing Court will not interfere with the verdict. Williams v. State, Okl.Cr., 373 P.2d 91.
In conclusion we observe the evidence amply supports the verdict of the jury, the punishment is well within the range provided by law, the record is free of any error which would justify modification or reversal. The judgment and sentence is accordingly affirmed.
BRETT, P. J., and NIX, J., concur.